DETAILED ACTION
The instant Office Action supersedes the previous Final Rejection (01/14/2022).

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-14 are pending.
Claim 3 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2021 has been entered.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.  See discussion below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al. (US 20140316389 A1, March 13, 2013) (hereinafter “Schuele”).
Regarding claims 1 and 13-14, Schuele teaches a method for forming an incision in an eye, wherein the incision is a complete cut.  See, e.g., Figs. 31 and 36, reproduced below.

    PNG
    media_image1.png
    232
    436
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    263
    404
    media_image2.png
    Greyscale

For embodiments in which the series of passes are used to create a complete cut, Schuele teaches that previous (partial) cuts can serve to guide subsequent passes in order to “minimize the tissue and/or material modified and/or increase the accuracy with regard to which tissue and/or material is modified.”  See [0129].  As Schuele explains:
“In many embodiments in which an incision surface is created, a series of subsequent scan patterns can be accomplished in which the location where one or more previous scan patterns crossed the boundary of the intraocular lens can be used to configured at least one of the subsequent scan patterns to, for example, minimize the tissue and/or material modified and/or increase the accuracy with regard to which tissue and/or material is modified.” [0129] (emphasis added).

Note that Schuele teaches, inter alia, that at least one previous cut can be used to configure at least one subsequent cut.  In other words, Schuele teaches using at least two passes to create a complete cut.1  This iterative approach is depicted in Fig. 17, reproduced below. 

    PNG
    media_image3.png
    513
    456
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Schuele such that the invention uses exactly two passes to create complete cut in order to satisfy the requirements of a particular treatment (e.g., efficiency, accuracy, speed).
More specifically, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Schuele such the method comprises: performing a first pass of a first laser beam along a path within a cornea of an eye, wherein after completion of said first pass there exists a residual uncut layer of the cornea at an anterior surface of the cornea; performing a second pass of a second laser beam only along a portion of said path that contains said residual uncut layer, wherein after completion of said second pass, said residual uncut layer is transformed into a full complete through surface incision (as recited in claim 1); wherein after completion of said second pass, a full thickness corneal incision is formed shaped (as recited in claim 13); and wherein after completion of said second pass, a partial thickness corneal incision is formed (as recited in claim 14), as explained below.  
Note further that Schuele teaches that “[t]he intraocular target having the crossed boundary can be any suitable intraocular target including, for example, the anterior lens capsule, the posterior lens capsule, the crystalline lens, the cornea, the iris, an intraocular lens, and the limbus.”  See [0127] (emphasis added).
Note further that Schuele also teaches concurrent tissue imaging and tissue treatment.  See, e.g., [0124] (“The laser surgery system 10 can be configured to generate image data concurrent with tissue treatment. For example, the focal point of the electromagnetic radiation beam can have an intensity sufficient to modify an intraocular target (e.g., eye tissue, an IOL) with a resulting portion of the electromagnetic radiation beam reflected from the focal point back to the detection sensor 54 of confocal detection assembly 14 used to generate a signal that is processed to generate image data corresponding to the focal point location.”) (emphasis added).
Regarding claim 2, Schuele teaches method for forming an incision in an eye, wherein said first laser beam has a low numerical aperture and passes through a liquid-filled patient interface before penetrating said eye, and wherein said residual uncut layer is the result of said first laser beam passing through said liquid-filled patient interface.  See, e.g., [0066]
Regarding claim 12, Schuele teaches method for forming an incision in an eye, wherein said first laser beam has a pulse width that is less than one femtosecond and said second laser beam has a pulse width that is less than one femtosecond.  See, e.g., [0022].
Regarding claims 4-11, Schuele teaches method for forming an incision in an eye, wherein the energy level, scan rate, and other parameters of each scan may be adaptively controlled.  See, e.g., [0067], [0070].  Schuele also teaches incisions of various geometries.  See, e.g., Figs. 15, 16, 19, 20 and 24-36.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the limitations recited by the claims at issue such that wherein said first laser beam has a different energy than said second laser beam (as recited in claim 4); wherein said first laser beam is at a first energy that just exceeds a photodisruption threshold and said second laser beam is at a second energy that is higher than said first energy (as recited in claim 5); wherein said first laser beam is scanned along said path at a different rate than said second laser beam is scanned along said portion of said path that contains said partial thickness incision (as recited in claim 6); wherein said first laser beam is scanned along said path at a different rate than said second laser beam is scanned along said portion of said path that contains said partial thickness incision (as recited in claim 7); wherein said path is a linear path and said portion of said path that contains said residual uncut layer is linear (as recited in claim 8); wherein said path is an angular path and said portion of said path that contains said residual uncut layer is linear (as recited in claim 9); wherein said path is an angular path and said portion of said path that contains said residual uncut layer is angular (as recited in claim 10); wherein said angular path is a zig-zag angular path and said portion of said path that contains said residual uncut layer is L-shaped (as recited in claim 11) in order to satisfy the particular requirements of a specific treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schuele also teaches using more than two passes to create a complete cut, of course.  But within the scope of Schuele’s teaching is using exactly two passes to create a complete cut.